DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 	No claims were amended.

Election/Restriction
Applicant’s election without traverse of Group I, and the antibody species of SEQ ID NOS: 62 and 63, in the reply filed on 9/7/16 is again acknowledged.  SEQ ID NOS: 62 and 63 correspond to the embodiment recited in claim 2, part a), and claim 16, part a).
Applicant is reminded that there is no generic claim and no other antibodies in claims 2 and 16 are under consideration.  Applicant is only entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The generic claims have been replaced by claims reciting a Markush grouping.  Claim 2, parts b) – e) have not been considered.  Claim 16 parts b) 
Claims 22, 38-40, and 42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claim 2, part (a) is directed to an anti-IGF-lR antibody that specifically binds to human IGF-1R and that has abolished FcRn binding wherein the antibody comprises a first Fc-region polypeptide comprising the mutations 1253 A, H310A and H435A and a second Fc-region polypeptide comprising the mutations H310A, H433 A and Y436A, wherein the antibody comprise an antibody heavy chain comprising as HVRs the amino acid sequence of SEQ ID NO: 56 (HVR-H1), the amino acid sequence of SEQ ID NO: 57 (HVR-H2), and the amino acid sequence of SEQ ID NO: 58 (HVR-H3), and an antibody light chain comprising as HVRs the amino acid sequence of SEQ ID NO: 59 (HVR-L1), the amino acid sequence of SEQ ID NO: 60 (HVR-L2), and the amino acid sequence of SEQ ID NO: 61 (HVR-L3).
Instant claim 16 is directed to the antibody according to claim 2, wherein the anti-IGF-1R antibody comprises a heavy chain variable domain VH of SEQ ID NO: 62 and a light chain variable domain VL of SEQ ID NO: 63.

Instant claim 43 is directed to the antibody according to claim 2, wherein the antibody is a monoclonal antibody.
Instant claim 44 is directed to the antibody according to claim 2, wherein the antibody is a human, humanized or chimeric antibody.
Instant claim 45 is directed to the antibody according to claim 2, wherein the antibody is a bispecific antibody.
Instant claim 46 is directed to the antibody according to claim 2, wherein the antibody is a bivalent antibody.
Instant claims 47 and 48 define the Fc-regions as being from, for example, the human IgG1 Fc-region. is directed to the antibody according to claim 2, wherein the antibody comprises an Fc-region with a first Fc-region polypeptide and a second Fc-region polypeptide wherein.

Claims 2, 16, 25, and 43-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 (part (i)), 20-23, 26, and 30-31 of copending Application No. 15/947,424 in view of Hosse et al. (WO 2013/041462, published 28 March 2013).

The instant claims are presented as above.  The mutations in instant claim 2 abolish binding to human FcRn. 

Co-pending claims 20-23 depend upon claim 19 and parallel the limitations of instant claims 43-46.
Co-pending claim 26 depends upon claim 19 and contains limitations present in instant claims 47-48.
Co-pending claims 30-31 depend upon claim 19 and are directed to pharmaceutical compositions paralleling instant claim 25.

The co-pending claims do not recite the CDRs in instant claim 2, part (a), or the VH and VL sequences recited in instant claim 16, part (a).
 
Hosse et al. discloses the antibody F13B5 specific for the IGF-1R and pharmaceutical compositions thereof.  The VL and VH sequences of SEQ ID NOS: 24 and 23 correspond to instant SEQ ID NOS: 63 and 62 and have the CDRs of SEQ ID NOS: 56-58 and 59-61. See Hosse et al. at page 6, lines 3-14; pages 45 and 58; Example 2, and claim 3.  Page 21, line 30, through page 22, line 11, discloses making mutations to the antibody Fc domain to reduce Fc receptor binding.
.
This is a provisional nonstatutory double patenting rejection.

Claims 2, 16, 25, and 43-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-22, 25-29, and 33-34 of copending Application No. 16/590,938 in view of Hosse et al. (WO 3024/052563, published 28 March 2013).
The instant claims are presented as above.  The mutations in instant claim 2 abolish binding to human FcRn.
Co-pending claim 1 is directed to an IgG class Fc-region comprising a first variant Fc-region polypeptide and a second variant Fc-region polypeptide, wherein
a)    the first variant Fc-region polypeptide is derived from a first parent IgG class Fc-region polypeptide and the second variant Fc-region polypeptide is derived from a second parent IgG class Fc-region polypeptide, whereby the first parent IgG class Fc-region polypeptide is identical to or different from the second parent IgG class Fc-region polypeptide, and
b)    the first variant Fc-region polypeptide differs from the second variant Fc-region polypeptide in one or more amino acid residues other than those amino acid residues in which 
c)    the IgG class Fc-region comprising the first variant Fc-region polypeptide and the second variant Fc-region polypeptide has an affinity to a human Fc-receptor that is different than that of an IgG class Fc-region comprising the first parent IgG class Fc-region polypeptide of a) and the second parent IgG class Fc-region polypeptide of a).
Co-pending claim 20 is directed to the IgG class Fc-region according to claim 1, wherein the first Fc-region polypeptide differs by one or two of the mutations selected from i) the group I253A, H310A and H435A, or ii) the group H310A, H433A and Y436A (numbering according to Kabat EU index numbering system) from the second Fc-region polypeptide and the second Fc-region polypeptide differs by one or two of the mutations selected from the group comprising the mutations I253A, H310A, H433A, H435A and Y436A (numbering according to Kabat EU index numbering system) from the first Fc-region polypeptide so that all of the mutations i) 1253A, H310A and H435A, or ii) H310A, H433A and Y436A are comprised in the IgG class Fc-region.  See also co-pending claims 21-22.
That is, the first Fc-region polypeptide embraced by co-pending claims 1 and 20-22 can contain 1253A, H310A and H435A and the second Fc-region polypeptide embraced by co-pending claims 1 and 20-22 can contain H310A, H433A and Y436A as in instant claim 2.  
Co-pending claim 25 is directed to an antibody comprising an IgG class Fc-region according to claim 1.
Co-pending claims 26-29 depend upon claim 25 and parallel instant claims 43-46.
Co-pending claim 33 is directed to an Fc-region fusion polypeptide comprising the IgG class Fc-region according to claim 1.


The co-pending claims do not recite the CDRs in instant claim 2, part (a) or the VH and VL sequences recited in instant claim 16, part (a).

Hosse et al. discloses the antibody F13B5 specific for the IGF-1R and pharmaceutical compositions thereof.  The VL and VH sequences of SEQ ID NOS: 24 and 23 correspond to instant SEQ ID NOS: 63 and 62 and have the CDRs of SEQ ID NOS: 56-58 and 59-61. See Hosse et al. at page 6, lines 3-14; pages 45 and 58; Example 2, and claim 3.  Page 21, line 30, through page 22, line 11, discloses making mutations to the antibody Fc domain to reduce Fc receptor binding.
It would have been obvious to make the mutations in the Fc regions of the IGF-1R antibody of Hosse et al. to abolish FcRn binding as disclosed by the co-pending 15/947,424 claims and suggested by Hosse et al. at page 21, line 30, through page 22, line 11, as being a desirable property.  One would have been motivated to do so to modify the properties of the antibody.  The co-pending claims encompass any antibody against any antigen and Hosse et al. provides a suitable antibody.  That is, the antibody of Hosse et al. can be used as the antibody in the co-pending claims that have modified Fc-regions.  This is a provisional nonstatutory double patenting rejection.

Modifying the co-pending claims as suggested by the teachings of Hosse et al. results in claimed antibodies having the limitations of the instant claims. 
In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  The double patenting analysis does not include knowledge gleaned only from applicant’s disclosure.
Hosse et al. provides motivation to modify the co-pending claims to make the recited Fc mutations to the particular IGF-1R antibody of Hosse et al. thereby resulting in an antibody encompassed by the instant claims.  Hosse et al. provides the reason for the skilled artisan to modify the co-pending claims to arrive at the subject matter of the instant claims. Hosse et al. discloses making mutations to the antibody IGF-1R antibody Fc domain to reduce Fc receptor binding and the co-pending claim provides particular mutations for that purpose.  There would have been an expectation of success as those of ordinary skill in the art would have routinely modified antibody sequences.
The ‘424 co-pending claims and the ‘938 co-pending claims are directed to antibodies where the antigen bound is not specified. Claims 25-29 and 34 of the ‘938 application are directed to an antibody comprising an IgG class Fc-region according to claim 1 and encompassing those of dependent claims 21-22 and 33.  A fair reading of the claims would convey that an antibody binding any antigen is encompassed.

	The antibodies of the instant claims are obvious variants of the co-pending claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa